IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JOSEPH A. PIHS, JR.,                    §
                                          §     No. 189, 2014
         Plaintiff Below,                 §
         Appellant,                       §     Court Below:
                                          §
         v.                               §     Superior Court of the
                                          §     State of Delaware, in and for
  GIOVANNI PITTARI,                       §     Kent County
                                          §
         Defendant Below,                 §     C. A. No. K12C-03-027
         Appellee.                        §

                              Submitted: October 15, 2014
                               Decided: October 23, 2014

  Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                       ORDER

         This 23rd day of October 2014, upon consideration of the parties’ briefs and

the record below, it appears to the Court that Appellant Joseph Pihs, Jr. (“Pihs”)

raises two issues on appeal. First, he argues that the Superior Court erred in denying

his motion for judgment as a matter of law on the issue of Appellee Giovanni Pittari’s

(“Pittari”) negligence. Second, he argues that the Superior Court erred in denying his

request for a jury instruction concerning a claim under 21 Del. C. § 4168(a). We find

Superior Court’s decisions to deny the motion for judgment as a matter of law and to

deny the request to give the jury instruction should be affirmed on the basis of and for

the reasons assigned by the Superior Court in its rulings on March 25, 2014.
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                         Justice




                                     2